Citation Nr: 1424452	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  12-25 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to asbestos exposure. 


REPRESENTATION

Veteran represented by:	Calvin Hansen, Accredited Attorney


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel






INTRODUCTION

The Veteran had active service from December 1964 to April 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied entitlement to the benefit sought.

The record contains a Form 21-22a appointing Calvin Hansen as the Veteran's representative, but the word "revoked" is handwritten across it.  As a result, in April 2014, the Board requested clarification from the Veteran as to who was representing him.  In May 2014, Calvin Hansen submitted a new copy of the Form 21-22a and confirmed that he was continuing to represent the Veteran.  


FINDING OF FACT

The preponderance of the evidence shows that prostate cancer is not related to service. 


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The Veteran initially submitted a claim for service connection for prostate cancer in June 2012.  The record shows that VA's notice requirements were initially met through a June 2012 VCAA letter.  In the Veteran's July 2012 notice of disagreement, he raised the theory of asbestos exposure as a basis for entitlement.  The RO accordingly sent an August 2012 VCAA letter that provided guidance as to demonstrating asbestos exposure.  The RO subsequently readjudicated the claim in September 2012 and April 2013 supplemental statements of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, VA's notice requirements have been met.

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service personnel records, service treatment records, post-service VA treatment records, and statements from the Veteran.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  While a VA examination report from April 2013 references review of private records not associated with the Veteran's claims file, the Veteran has not identified any private providers from whom he wanted VA to obtain treatment records.  The two release forms that the Veteran submitted during the pendency of the appeal did not identify any private providers.  Moreover, as the Board finds that there is no question as to the Veteran's current diagnosis of, and treatment for, prostate cancer, any recent private treatment records would be cumulative and unnecessary to satisfy this element of the claim.  

The Board finds that the April 2013 VA examination report is adequate, because it is based on the Veteran's medical history, reflected review of the claims file, and described the disability in sufficient detail so that the Board's decision is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, supra; see also Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The record shows that the Veteran has been diagnosed with, and treated for, prostate cancer.  However, because this appeal turns on whether the Veteran's prostate cancer is related to or had its onset in service, the Board will confine its discussion of the evidence accordingly.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Absent specific evidence indicating otherwise, all evidence contained in the record at the time of the Board's decision must be presumed to have been reviewed by VA and no further proof of such review is needed).

The Veteran's service treatment records, including his entrance examination in December 1964 and his separation examination in March 1968, showed no complaints, treatment, or diagnosis of prostate cancer.  The Veteran was evaluated as normal at separation, according to his discharge examination report.

Post-service VA treatment records reflect that the Veteran was diagnosed with prostate cancer in May 2012.  The record does not contain any indication of treatment for prostate cancer between the Veteran's separation from service in 1968 and the first diagnosis of prostate cancer in 2012.

In April 2013, the Veteran was afforded a VA prostate cancer examination.  The examiner opined that it was less likely than not that the Veteran's prostate cancer was incurred in or caused by asbestos exposure during service.  He explained that, while the medical literature revealed some potential correlation with asbestos exposure and prostate cancer, it was the consensus in the literature that more research and studies were required to provide definitive conclusions as to any relationship.  He stated that, at present, the literature did not provide conclusive, "probable" correlation between asbestos exposure and prostate cancer.  The examiner also noted that the Veteran was diagnosed with prostate cancer at age 65.   

The Veteran has asserted that his prostate cancer was caused by exposure to asbestos in service, specifically when he served aboard the U.S.S. Constellation and the U.S.S. Ranger.  He contended that both ships had large amounts of asbestos in them, and that the steam pipes were wrapped in asbestos and were very hot.  The Veteran stated that, on both ships, the steam pipes were located just above where his company was birthed.  

The Veteran's service personnel records do not reflect any exposure to asbestos, and he has not submitted any evidence to demonstrate exposure to asbestos, other than his bare assertions.  The Veteran's DD-214 reflects that his military occupational specialty (MOS) was Personnelman (PN).  There is no indication that the Veteran's military duties included mining, milling, work in shipyards, etc., that would support a finding of asbestos exposure based on military occupation.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.9.f ("Occupational Exposures to Asbestos").  Moreover, VA's Adjudication Procedure Manual specifically notes that inhalation of asbestos fibers can produce "cancers of the urogenital system, except the prostate."  Id. at Part IV, Subpart ii, Chapter 2, Section C.9.b ("General Effects of Asbestos Exposure").  Finally, the April 2013 VA examiner found that it was less likely than not that the Veteran's prostate cancer was incurred in or caused by asbestos exposure during service.  He based his opinion on a review of the Veteran's medical history and claims file, as well as on a review of the medical literature.  There is no medical opinion to the contrary.   

The Board is thus left with a record that fails to contain any competent evidence linking the Veteran's prostate cancer to service, (he is not shown to possess the expertise to offer probative opinions on the subject), and it was not shown until more than 40 years after separation from service.  As the preponderance of the evidence is against the claim for service connection for prostate cancer, the benefit of the doubt rule does not apply, and the appeal is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.   


ORDER

Service connection for prostate cancer is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


